960 F.2d 1053
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Herbert E. LILIENTHAL;  Dorothy Lilienthal, Appellants,v.INTERNAL REVENUE SERVICE (Public Employees), Appellee.
92-1429.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 10, 1992.April 20, 1992.

Before JOHN R. GIBSON, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Dorothy and Herbert Lilienthal appeal the district court's1 dismissal of their action against the Internal Revenue Service (IRS).  The Lilienthals claimed that the IRS lacked jurisdiction to levy on their property, particularly their social security checks, and that the IRS does not have jurisdiction beyond "the 10 mile square" known as Washington, D.C.


2
The district court properly dismissed the action for lack of subject matter jurisdiction.  The Lilienthals' request for injunctive relief is barred by the Anti-Injunction Act, 26 U.S.C. § 7421, and the government may not be sued for damages relating to the assessment and collection of taxes, 28 U.S.C. § 2680(c).


3
Additionally, the Lilienthals failed to meet the prerequisites for instituting a proper tax refund suit.  See 26 U.S.C. § 7422.


4
Accordingly, we affirm.  See 8th Cir.  R. 47A(a).



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas